 


109 HR 6353 IH: To extend the suspension of the limitation on the period for which certain borrowers are eligible for guaranteed farm operating loans.
U.S. House of Representatives
2006-12-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 6353 
IN THE HOUSE OF REPRESENTATIVES 
 
December 5, 2006 
Mr. Boustany (for himself, Mr. Alexander, Mr. Melancon, Mr. McCrery, Mr. Lucas, Mr. Hinojosa, Mr. Salazar, Mr. Boswell, Mr. Jefferson, and Mr. Cuellar) introduced the following bill; which was referred to the Committee on Agriculture 
 
A BILL 
To extend the suspension of the limitation on the period for which certain borrowers are eligible for guaranteed farm operating loans. 
 
 
1.Extension of suspension of limitation on period for which certain borrowers are eligible for guaranteed farm operating loansSection 5102 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 1949 note) is amended by striking December 31, 2006 and inserting September 30, 2007.   
 
